UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7228



BERNARD SMITH,

                                           Petitioner - Appellant,

          versus


PARRIS N. GLENDENING, Governor, State of
Maryland; ANTHONY WILLIAMS, Mayor, Washington
DC; DAVID GARRAGHTY, Warden, Greensville
Correctional Center,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-02-
2071-L)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Smith, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Smith seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Smith has not made a substantial showing of the

denial of a constitutional right. See Smith v. Glendening, No. CA-

02-2071-L (D. Md. filed August 13, 2002, entered Aug. 14, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2